See vers, J.
This case was submitted on a transcript, and we have before us the indictment, evidence, instructions and all of the proceedings of the court below, which we have carefully read, as is our duty, and, having in mind the importance of the case in every respect, we feel constrained to say that we have been unable to discover any error in the record.
The evidence, without any doubt, shows that the defendant struck the fatal blow. The only possible excuse was that it was done in self-defense, The verdict of the jury is undoubtedly right. At the time the fatal blow was struck, the defendant could not have supposed that the deceased had any intent to inflict upon him any serious bodily harm.
The instructions of the court are lengthy, but are on the whole fully as favorable as the defendant could have expected. In this respect the defendant has no possible-ground of complaint.
The motion for a new trial was properly overruled, and so was the motion to quash the indictment.
Amtrmed.